Title: From James Madison to Mathew Carey, 29 September 1823
From: Madison, James
To: Carey, Mathew


        
          Dear Sir
          Montpr. Sepr. 29. 1823
        
        I have recd. your letter of the 21st. inclosing two numbers of your new Series of papers; & I wish I could in return furnish the desired information on the subject of Tobo. planting in Virga.
        The labour & land employed on the culture of Tobo. are so blended with what are employed on other crops, and the cultivated land moreover bears

such various proportions of quantity & value, to the uncleared land on the same Farm or plantation, that it is scarcely possible to form a distinct estimate of the productiveness of capital vested in that particular cultivation. There can be no doubt that the Tobo. Crop has been comparatively profitable, being generally adopted where the soil & situation are suitable, and the market not too distant. With friendly respects
        
          JM.
        
      